DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant's arguments and amendments dated 6/21/22 have been received and entered in the application. 
Claims 48-54, and 58-65 are currently pending and examined on the merits. 
Claims 48, 52, 59, and 63 are currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 48-54, and 58-65 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Meiron et al (US Publication No. 2011/0256160, hereinafter Meiron) and Abbot et al (US Publication No. 2010/0124569, hereinafter Abbot).
Meiron discloses populations of placental derived adherent cells (PDACs) and methods of use thereof (Abstract). Meiron discloses obtaining placental cells from a mammalian placenta and culturing in monolayer to obtain a population of PDACs (para 44, 48). The cells may be obtained from either the maternal or fetal portion of the placenta (para 45). Preferably, the cells demonstrate the expression profile CD73, CD90, CD29, and CD105 positive, and CD3, CD4, CD45, CD80, CD11b, CD14, CD19, CD34, CD79, CD200, and HLA-DR negative (para 15-16, 64). As compared to bone marrow derived cells differentiated under the same culture conditions, the PDACs are less committed to adipogenic and osteogenic lineages (para 18-19, 67, 198, 216). In some embodiments, the PDACs may be used to treat conditions which may benefit from cell or organ transplantation, including cardiovascular conditions such as antibody-induced heart failure (para 71-74). 
Meiron does not disclose that the PDACs may be used to treat non-antibody-induced heart failure or cardiomyopathy. 
Abbot discloses populations of amnion derived adherent cells (ADACs) and methods of use thereof (Abstract). Abbot discloses that the ADACs are obtained from a mammalian placenta (para 109). The cells are then cultured to obtain an adherent population (para 138). The resultant ADACs may then be sorted for the expression profile CD73, CD90, CD105 positive, and CD45, CD34, CD31 negative (para 4-5, 55-56, 60-63, 66-67, 93). In some embodiments, the ADACs may be used to treat cardiac conditions, including congestive heart failure, or cardiomyopathy (para 23, 225, 227, 245).
Abbot does not explicitly disclose that the heart failure is end stage heart failure. However, end stage heart failure is one of two species of heart failure, end stage and non-end stage. It would be obvious to one of ordinary skill in the art that the genus of heart failure would encompass end stage heart failure. 
As both Meiron and Abbot are directed to methods of treating cardiac conditions with adherent placental derived cells, it would be obvious to one of ordinary skill in the art that the references could be combined. Meiron explains that the PDACs may be used to treat any pathology which may benefit from cell or organ transplantation (para 72). Abbot explains that administration of adherent placental derived cells may be used to successfully treat cardiomyopathy and congestive heart failure (para 227, 231, 358). Therefore, there is a suggestion present in the art that PDACs of Meiron could be used to treat cardiomyopathy or congestive heart failure as disclosed in Abbot. 
The combination is silent as to positive expression of D7-fib, beta-endorphin, dynorphin A, leu-enkephalin, and met-enkephalin, and negative expression of KDR, and CD200 by the PDACs. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the cell population of the prior art differs, and if so to what extent, from applicant’s cell population. The prior art discloses a PDAC cell population which is similar to applicant’s PDAC for these reasons: the cells are placental-derived, adherent cells with the expression profile CD73, CD90, CD29, and CD105 positive, and CD3, CD4, CD45, CD80, CD11b, CD14, CD19, CD34, CD79, CD200 and HLA-DR negative. Additionally, the PDACs are less committed to adipogenic, osteogenic lineages as compared to bone marrow-derived cells cultured under the same differentiation conditions. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§ 2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that PDACs are either identical or sufficiently similar to the claimed PDACs that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that PDACs of the cited prior art does not possess a critical characteristic that is possessed by the claimed PDACs would advance prosecution and might permit allowance of claims to applicant’s PDACs. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Response to Arguments
Applicant's arguments dated 6/21/22 have been fully considered but are moot in part and not persuasive in part as explained in detail below. 
Claim(s) 48-54, and 58-65 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Meiron and Abbot. 
Applicant argues that Meiron is not available as prior art under 35 U.S.C.§ 102(a) as the earliest priority date of the present application is 11/30/09, and Meiron did not publish until 3/11/10 (Response p6). 
Meiron was assigned to Pluristem by inventors, Moran Meiron, Amir Toren, Rachel Ofir, Nirit Drori-Carmi on 7/11/11, after the earliest priority date of the present application, 11/30/09. Therefore, it is not clear that, at the time the claimed invention was made, both Meiron and the present application were owned by the same person or subject to an obligation of assignment to the same person as per 35 U.S.C. § 103(c)(1). Without evidence that Meiron and the present application were owned by the same person or subject to an obligation of assignment to the same person the exception under 35 U.S.C. § 103(c)(1) is not available, and Meiron constitutes prior art. 
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632